 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    FLAUNT MAGAZINE, INC., a               )   Case No.: CV 18-2327-DMG (MRWx)
      California corporation,                )
12                                           )
                          Plaintiff,         )   ORDER DISMISSING ENTIRE
13                                           )   ACTION WITH PREJUDICE [22]
      vs.                                    )
14                                           )
      SENTINEL INSURANCE                     )
15    COMPANY, LTD., et al.                  )
                                             )
16                        Defendants.        )
                                             )
17
18          Pursuant to the parties’ Stipulation and for good cause shown,
19          IT IS HEREBY ORDERED that the above-captioned action, and each and
20   every cause of action therein, is dismissed in its entirety with prejudice. The
21   parties shall bear their own attorneys’ fees and costs of suit in connection with this
22   action. All scheduled dates and deadlines are VACATED.
23
24   DATED: February 8, 2019
                                             DOLLY M. GEE
25                                           UNITED STATES DISTRICT JUDGE
26
27
28

                                                 1
